

117 HR 5007 IH: Protecting Vulnerable Patients Act
U.S. House of Representatives
2021-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5007IN THE HOUSE OF REPRESENTATIVESAugust 13, 2021Mr. Beyer introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend titles XVIII and XIX of the Social Security Act to require providers to receive the COVID–19 vaccine upon full approval by the Food & Drug Administration unless an exception applies, and for other purposes.1.Short titleThis Act may be cited as the Protecting Vulnerable Patients Act. 2.Requirement and exception under Medicare and Medicaid to have received the COVID–19 vaccine upon full approval by the Food & Drug Administration(a)Requirement To be vaccinated and exception(1)Condition of participation in MedicareSection 1866(a)(1) of the Social Security Act (42 U.S.C. 1395cc(a)(1)) is amended—(A)in subparagraph (X), by striking at the end and; and(B)in subparagraph (Y)(ii)(V), by striking the period at the end and inserting , and; and(C)by inserting after subparagraph (Y)(ii)(V) the following new subparagraph:(Z)(i)subject to clause (ii), beginning on the date on which any COVID–19 vaccine is approved under section 505(b) of the Federal Food, Drug, and Cosmetic Act, in the case of a provider of services, to have received any such vaccine by such date; and(ii)except in the case of a provider of services who elects not to receive such vaccine due to medical necessity or religious beliefs, and publicly discloses (as determined by the Secretary) prior to furnishing services to patients the COVID–19 vaccination status of the provider..(2)State plan requirement in MedicaidSection 1902(a) of the Social Security Act (42 U.S.C. 1395a(a)) is amended—(A)in paragraph (86), by striking at the end and; and(B)in paragraph (87)(D), by striking the period at the end and inserting ; and; and(C)by inserting after paragraph (87)(D) the following new paragraph:(88)(A)subject to subparagraph (B), beginning on the date on which any COVID–19 vaccine is approved under section 505(b) of the Federal Food, Drug, and Cosmetic Act, require that any physician or provider participating under the State plan to have received any such vaccine by such date; and(B)except in the case of a physician or provider who elects not to receive such vaccine due to medical necessity or religious beliefs, and publicly discloses (as determined by the Secretary) prior to furnishing services to patients the COVID–19 vaccination status of the physician or provider..(b)Prohibition of payment If not vaccinated and exception(1)Medicare(A)Part ASection 1815 of the Social Security Act (42 U.S.C. 1395g) is amended by adding at the end the following new subsection:(g)(1)Subject to paragraph (2), no payment shall be made to a provider of services under this title for any service furnished to an individual by such a provider who, beginning on the date on which any COVID–19 vaccine is approved under section 505(b) of the Federal Food, Drug, and Cosmetic Act, not received such vaccine by such date.(2)Paragraph (1) may not apply if a provider of services elects not to receive such vaccine due to medical necessity or religious beliefs, and publicly discloses (as determined by the Secretary) prior to furnishing services to patients the COVID–19 vaccination status of the provider..(B)Part BSection 1848 of the Social Security Act (42 U.S.C. 1395w–20) is amended by adding at the end the following new subsection:(u)Prohibition of payment relating to COVID–19 vaccine and exception(1)In generalSubject to paragraph (2), no payment shall be made to a physician under this subsection for any service furnished to an individual by such a provider who, beginning on the date on which any COVID–19 vaccine is approved under section 505(b) of the Federal Food, Drug, and Cosmetic Act, not received such vaccine by such date.(2)ExceptionParagraph (1) may not apply if a physician elects not to receive such vaccine due to medical necessity or religious beliefs, and publicly discloses (as determined by the Secretary) prior to furnishing services to patients the COVID–19 vaccination status of the physician..(2)MedicaidSection 1903(i) of the Social Security Act (42 U.S.C. 1396b(i)) is amended—(A)in paragraph (66), by striking at the end or; and(B)in paragraph (87)(D), by striking the period at the end and inserting ; or; and(C)by inserting after paragraph (26) the following new paragraph:(27)with respect to any amounts expended for medical assistance for an individual which is provided by a physician or provider who has not received any COVID–19 vaccine beginning on the date on which such vaccine is approved under section 505(b) of the Federal Food, Drug, and Cosmetic Act..